Exhibit 10.2

REALNETWORKS, INC.

2000 STOCK OPTION PLAN
(as amended and restated as of June 1, 2001)

1

PURPOSE AND EFFECTIVENESS

     1.1   Purpose. The purpose of the 2000 Stock Option Plan (the “Plan”) is to
provide a method by which selected individuals rendering services to
RealNetworks, Inc., a Washington corporation (the “Company”), may be offered an
opportunity to invest in capital stock of the Company, thereby increasing their
personal interest in the growth and success of the Company. The Plan is also
intended to aid in attracting persons of exceptional ability to become officers
and employees of the Company.

     1.2   Effective Date. The Plan shall be effective at the time specified in
the resolutions of the Board adopting the Plan (the “Effective Date”).

     1.3   Acquired Company Awards. Notwithstanding anything in the Plan to the
contrary, the Administrative Committee may grant Options under the Plan in
substitution for options issued under other plans, or assume under the Plan
options issued under other plans, if the other plans are or were plans of other
acquired entities (“Acquired Entities”) (or the parent of the Acquired Entity)
and the new Option is substituted, or the old option is assumed, by reason of a
merger, consolidation, acquisition of property or of stock, reorganization or
liquidation (the “Acquisition Transaction”). In the event that a written
agreement pursuant to which the Acquisition Transaction is completed is approved
by the Board and said agreement sets forth the terms and conditions of the
substitution for or assumption of outstanding options of the Acquired Entity,
said terms and conditions shall be deemed to be the action of the Administrative
Committee without any further action by the Administrative Committee, and the
persons holding such awards shall be deemed to be Holders.

2

DEFINITIONS

     2.1 Certain Defined Terms. Capitalized terms not defined elsewhere in the
Plan shall have the following meanings (whether used in the singular or plural):

     “Administrative Committee” is defined in Section 3.1.

     “Affiliate” of the Company means any corporation, partnership, or other
business association that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with the
Company.

     “Approved Transaction” means (a) any merger, consolidation or binding share
exchange pursuant to which shares of Common Stock are changed or converted into
or exchanged for cash,

 

-1-



--------------------------------------------------------------------------------



securities or other property, other than any such transaction in which the
persons who hold Common Stock immediately prior to the transaction have
immediately following the transaction the same proportionate ownership of the
common stock of, and the same voting power with respect to, the surviving
corporation; (b) any merger, consolidation or binding share exchange in which
the persons who hold Common Stock immediately prior to the transaction have
immediately following the transaction less than a majority of the combined
voting power of the outstanding capital stock of the Company ordinarily (and
apart from rights accruing under special circumstances) having the right to vote
in the election of directors; (c) any liquidation or dissolution of the Company;
and (d) any sale, lease, exchange or other transfer not in the ordinary course
of business (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company.

     “Board” means the Board of Directors of the Company.

     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute or statutes thereto. Reference to any specific
section of the Code shall include any successor section.

     “Common Stock” means the Common Stock, par value $.001 per share, of the
Company.

     “Company” means RealNetworks, Inc., a Washington corporation.

     “Control Purchase” means any transaction (or series of related
transactions), consummated without the approval or recommendation of the Board,
in which (a) any person, corporation or other entity (including any “person” as
defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act, but excluding the
Company and any employee benefit plan sponsored by the Company) purchases any
Common Stock (or securities convertible into Common Stock) for cash, securities
or any other consideration pursuant to a tender offer or exchange offer; or
(b) any person, corporation or other entity (including any “person” as defined
in Sections 13(d)(3) and 14(d)(2) of the Exchange Act, but excluding the Company
and any employee benefit plan sponsored by the Company) becomes the “beneficial
owner” (as that term is defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the then outstanding securities of the
Company ordinarily (and apart from rights accruing under special circumstances)
having the right to vote in the election of directors (calculated as provided in
Rule 13d-3(d) under the Exchange Act in the case of rights to acquire the
Company’s securities).

     “Disability” means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or that has lasted or can be expected to
last for a continuous period of not less than twelve (12) months.

     “Effective Date” is defined in Section 1.2.

     “Eligible Person” is defined in Section 5.

     “Equity Securities” has the meaning given that term in Rule 3a11-1
promulgated under the Exchange Act, as amended from time to time, or any
successor rule thereto.

 

-2-



--------------------------------------------------------------------------------



     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor statute or statutes thereto. Reference to any
specific section of the Exchange Act shall include any successor section.

     “Executive Officer” means any employee of the company who is an “officer”
within the meaning of Rule 16a-1(f) of the Exchange Act, as amended from time to
time, or any successor rule thereto.

     “Fair Market Value” on any day means the last sales price (or, if no last
sales price is reported, the average of the high bid and low asked prices) for a
share of Common Stock on that day (or, if that day is not a trading day, on the
next following trading day), as reported by the principal exchange on which the
Common Stock is listed, or, if the Common Stock is publicly traded but not
listed on an exchange, as reported by The Nasdaq Stock Market, or, if such
prices or quotations are not reported by The Nasdaq Stock Market, as reported by
any other available source of prices or quotations selected by the
Administrative Committee.

     “Holder” means an Eligible Person who has received an Option under this
Plan or, if rights continue under the Option following the death of the Eligible
Person, the person who succeeds to those rights by will or by the laws of
descent and distribution.

     “Option” means an option with respect to shares of Common Stock awarded
pursuant to Article 6. No Option is intended to qualify as an incentive stock
option under Section 422 of the Code, except as may be required or provided for
by Section 1.3.

     “Option Agreement” is defined in Section 6.5.

     “Plan” is defined in Section 1.1.

     “Securities Act” means the Securities Act of 1933, as amended from time to
time, or any successor statute or statutes thereto. Reference to any specific
section of the Securities Act shall include any successor section.

3

ADMINISTRATION

     3.1   Administrative Committee. The Plan shall be administered by the Board
unless the Board, in accordance with Section 3.2 below, appoints a separate
committee of the Board to administer the Plan (the Board, or such committee, if
it is administering the Plan, will be referred to in the Plan as the
“Administrative Committee”). The Administrative Committee shall select one of
its members as its chairman and shall hold its meetings at such times and places
as it shall deem advisable. A majority of its members shall constitute a quorum
and all determinations shall be made by a majority of that quorum. Any
determination reduced to writing and signed by all of the members of the
Administrative Committee shall be fully as effective as if it had been made by a
majority vote at a meeting duly called and held.

     3.2   Appointment of Administrative Committee. The Board may appoint a
committee consisting of two or more of its members to administer the Plan. Once
appointed, the committee shall continue to serve until otherwise directed by the
Board. From time to time the

 

-3-



--------------------------------------------------------------------------------



Board may increase the size of the committee and appoint additional members,
remove members (with or without cause) and appoint new members in their place,
fill vacancies however caused, and/or remove all members of the committee and
thereafter directly administer the Plan.

     3.3   Powers; Regulations. The Administrative Committee shall have full
power and authority, subject only to the express provisions of the Plan (a) to
designate the Eligible Persons to whom Options are to be granted under the Plan;
(b) to determine the number of shares subject to, and all of the other terms and
conditions (which need not be identical) of, all Options so granted; (c) to
interpret the provisions of the Plan and the Option Agreements evidencing the
Options so granted; (d) to correct any defect, supply any information and
reconcile any inconsistency in such manner and to such extent as shall be deemed
necessary or advisable to carry out the purpose of the Plan; (e) to supervise
the administration of the Plan; and (f) to take such other actions in connection
with or in relation to the Plan as it deems necessary or advisable. The
Administrative Committee is authorized to establish, amend and rescind such
rules and regulations not inconsistent with the terms and conditions of the Plan
as it deems necessary or advisable for the proper administration of the Plan. In
making determinations hereunder, the Administrative Committee may give such
consideration to the recommendations of management of the Company as the
Administrative Committee deems desirable.

     3.4   Exercise of Authority. Each action and determination made or taken
pursuant to the Plan by the Administrative Committee, including but not limited
to any interpretation or construction of the Plan and the Option Agreements,
shall be final and conclusive for all purposes and upon all persons. No member
of the Administrative Committee shall be liable for any action or determination
made or taken by the member or the Administrative Committee in good faith with
respect to the Plan.

4

SHARES SUBJECT TO THE PLAN

     4.1   Number of Shares. Subject to the provisions of this Article 4, the
maximum number of shares of Common Stock with respect to which Options may be
granted during the term of the Plan shall be Four Million (4,000,000). Shares of
Common Stock will be made available from the authorized but unissued shares of
the Company or from shares reacquired by the Company. If any Option terminates
for any reason without having been exercised in full, the shares of Common Stock
subject to the Option for which it has not been exercised shall again be
available for purposes of the Plan.

     4.2   Adjustments. If the Company subdivides its outstanding shares of
Common Stock into a greater number of shares of Common Stock (by stock dividend,
stock split, reclassification or otherwise) or combines its outstanding shares
of Common Stock into a smaller number of shares of Common Stock (by reverse
stock split, reclassification or otherwise), or if the Administrative Committee
determines, in its sole discretion, that any stock dividend, extraordinary cash
dividend, reclassification, recapitalization, reorganization, split-up,
spin-off, combination, exchange of shares, warrants or rights offering to
purchase Common Stock, or other similar corporate event (including a merger or
consolidation other than one that constitutes an Approved Transaction) affects
the Common Stock such that an adjustment is required in order to preserve the
benefits or potential benefits intended to be made available under this Plan,
then the Administrative Committee shall, in its sole discretion and in such
manner as the Administrative Committee may deem equitable and

 

-4-



--------------------------------------------------------------------------------



appropriate, make adjustments to any or all of (a) the number and kind of shares
with respect to which Options may thereafter be granted under this Plan; (b) the
number and kind of shares subject to outstanding Options, and (c) the purchase
price under outstanding Options; provided, however, that the number of shares
subject to an Option shall always be a whole number. The Administrative
Committee may, if deemed appropriate, provide for a cash payment to any Holder
of an Option in connection with any adjustment made pursuant to this Section
4.2.

5

ELIGIBILITY

     The persons eligible to participate in the Plan and to receive Options
under the Plan (“Eligible Persons”) shall be (a) employees of the Company or any
of its Affiliates, and (b) consultants rendering services to the Company or any
of its Affiliates in the capacity of independent contractors. However, any
person who is an officer of the Company and/or a member of the Board shall not
be an Eligible Person. Options may be granted to Eligible Persons even if they
hold or have held Options under this Plan or options or similar awards under any
other plan of the Company or any of its Affiliates.

6

STOCK OPTIONS

     6.1   Grant of Options. Subject to the limitations of the Plan, the
Administrative Committee shall designate from time to time each Eligible Person
who is to be granted an Option, the time when the Option shall be granted, the
number of shares subject to the Option, and, subject to Section 6.2, the
purchase price of the shares of Common Stock subject to the Option. Each Option
granted under this Plan shall also be subject to such other terms and conditions
not inconsistent with this Plan as the Administrative Committee, in its sole
discretion, determines.

     6.2   Purchase Price. The price at which shares may be purchased upon
exercise of an Option shall be fixed by the Administrative Committee and may be
more than, less than or equal to the Fair Market Value of the Common Stock as of
the date the Option is granted.

     6.3   Annual Limitations on Grants. The number of shares subject to one or
more Options granted during any calendar year to an Eligible Person shall not
exceed one million (1,000,000).

     6.4   Term of Options. Subject to the provisions of the Plan with respect
to termination of Options upon death, Disability or termination of services, the
term of each Option shall be for such period as the Administrative Committee
shall determine.

     6.5   Option Agreement. Each Option granted under the Plan shall be
evidenced by an agreement (the “Option Agreement”) which shall designate the
Option as an Incentive Stock Option or a Nonqualified Stock Option and contain
such terms and provisions not inconsistent with the provisions of the Plan as
the Administrative Committee from time to time approves. Each grantee of an
Option shall be notified promptly of the grant, an Option Agreement shall be
executed and delivered by the Company to the grantee within sixty (60) days
after the date the Administrative Committee approves the grant, and, in the
discretion of the Administrative Committee, the grant

 

-5-



--------------------------------------------------------------------------------



shall terminate if the Option Agreement is not signed by the grantee (or his or
her attorney) and delivered to the Company within sixty (60) days after it is
delivered to the grantee. An Option Agreement may contain (but shall not be
required to contain) such provisions as the Administrative Committee deems
appropriate to insure that the penalty provisions of Section 4999 of the Code
will not apply to any stock received by the Holder from the Company. An Option
Agreement may be modified from time to time pursuant to Section 7.5(b).

     6.6   Exercise of Options. An Option granted under the Plan shall become
and remain exercisable during the term of the Option to the extent provided in
the Option Agreement evidencing the Option and in this Plan and, unless the
Option Agreement otherwise provides, may be exercised to the extent exercisable,
in whole or in part, at any time and from time to time during such term;
provided, however, that subsequent to the grant of an Option, the Administrative
Committee, at any time before complete termination of the Option, may accelerate
the time or times at which the Option may be exercised in whole or in part
(without reducing the term of the Option). If an Option is scheduled to become
exercisable on one or more dates specified in its Option Agreement, and its
Holder has a leave of absence without pay, such date or dates shall be postponed
for a period equal to the duration of the leave unless the Administrative
Committee determines otherwise.

     6.7   Manner of Exercise.

          (a)  Form of Payment. An Option shall be exercised by written notice
to the Company upon such terms and conditions as the Option Agreement evidencing
the Option may provide and in accordance with such other procedures for the
exercise of Options as the Administrative Committee may establish from time to
time. The method or methods of payment of the purchase price for the shares to
be purchased upon exercise of an Option and of any amounts required by Section
7.7 shall be determined in the discretion of the Administrative Committee and
may consist of (i) cash, (ii) check, (iii) promissory note, (iv) whole shares of
Common Stock already owned by the Holder, (v) the withholding of shares of
Common Stock issuable upon exercise of the Option, (vi) the delivery, together
with a properly executed exercise notice, of irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale or loan proceeds
required to pay the purchase price, (vii) any combination of the foregoing
methods of payment, or (viii) such other consideration and method of payment as
may be permitted for the issuance of shares under applicable securities and
other laws. The permitted methods or methods of payment of the amounts payable
upon exercise of an Option, if other than in cash, shall be set forth in the
Option Agreement evidencing the Option and may be subject to such conditions as
the Administrative Committee deems appropriate. Without limiting the generality
of the foregoing, if a Holder is permitted to elect to have shares of Common
Stock issuable upon exercise of an Option withheld to pay all or any part of the
amounts payable in connection with the exercise, then the Administrative
Committee shall have the sole discretion to approve or disapprove the election,
which approval or disapproval shall be given after the election is made.

          (b)  Value of Shares. Shares of Common Stock delivered in payment of
all or any part of the amounts payable in connection with the exercise of an
Option, and shares of Common Stock withheld for the payment, shall be valued for
such purpose at their Fair Market Value as of the exercise date.

          (c)  Issuance of Shares. The Company shall effect the issuance of the
shares of Common Stock purchased under the Option as soon as practicable after
the exercise thereof and

 

-6-



--------------------------------------------------------------------------------



payment in full of the purchase price therefor and of any amounts required by
Section 7.7, and within a reasonable time thereafter the issuance shall be
evidenced on the books of the Company.

     6.8   Legends. Each certificate representing shares of Common Stock issued
under the Plan upon exercise of an Option may, if the Administrative Committee
otherwise determines, contain on its face the notice “SEE TRANSFER RESTRICTIONS
ON REVERSE” and on its reverse any other legends that are required by the terms
and conditions of the Plan or that the Administrative Committee in its
discretion deems necessary or appropriate. The Company may cause the transfer
agent for the Common Stock to place a stop transfer order with respect to such
shares.

     6.9   Nontransferability. Unless the Administrative Committee determines
otherwise at the time an Option is granted (or at any later time when the
Administrative Committee, by written notice to the Holder, releases in whole or
in part the restrictions under this Section 6.9), an Option shall not be
transferable other than by will or the laws of descent and distribution, and may
be exercised during the lifetime of the Holder thereof only by the Holder (or
his or her court appointed legal representative). Options shall not be
transferable other than by will or the laws of descent and distribution, and
Options may be exercised during the lifetime of the Holder thereof only by the
Holder (or his or her court appointed legal representative).

     6.10   Delegation to Executive Officer of Authority to Grant Options. The
Board may delegate to an Executive Officer the authority to determine from time
to time (a) the Eligible Persons to whom Options are to be granted; (b) the
number of shares of Common Stock for which the Options are exercisable and the
purchase price of such shares; and (c) all of the other terms and conditions
(which need not be identical) of the Options; provided, however, that (i) the
authority delegated to the Executive Officer under this Section 6.10 shall not
exceed that of the Administrative Committee under the foregoing provisions of
this Article 6 and shall be subject to such limitations, in addition to those
specified in this Section 6.10, as may be specified by the Board at the time of
delegation; (ii) the Executive Officer may not be delegated authority under this
Section 6.10 to grant any Option to any person who is an Executive Officer or a
director of the Company at the time of the grant; (iii) the purchase price of
each share of Common Stock under an Option granted under this Section 6.10 shall
not be less than the Fair Market Value of such share on the date of grant of the
Option; and (iv) the Executive Officer shall promptly provide a report to the
Administrative Committee of each person to whom an Option has been granted under
this Section 6.10 and the material terms and conditions of the Option.

7

GENERAL PROVISIONS

     7.1   Acceleration of Options — Approved Transactions; Control Purchase. In
the event of any Approved Transaction or Control Purchase, each outstanding
Option under the Plan shall become exercisable in full in respect of the
aggregate number of shares covered thereby, notwithstanding any contrary vesting
schedule in the Option Agreement evidencing the Option (except to the extent the
Option Agreement expressly provides otherwise), effective upon the Control
Purchase or immediately prior to consummation of the Approved Transaction. In
the case of an Approved Transaction, the Company shall provide notice of the
pendency of the Approved Transaction, at least fifteen (15) days prior to the
expected date of consummation thereof, to each Holder of an outstanding Option.
Each Holder shall thereupon be entitled to exercise the Option at

 

-7-



--------------------------------------------------------------------------------



any time prior to consummation of the Approved Transaction. Any such exercise as
to any portion of the Option that will only become vested immediately prior to
the consummation of the Approved Transaction in accordance with the foregoing
acceleration provision shall be contingent on such consummation. Any such
exercise as to any other portion of the Option will not be contingent on such
consummation unless so elected by the Holder in a notice delivered to the
Company simultaneously with the exercise. Upon consummation of the Approved
Transaction, all Options shall expire to the extent such exercise has not
occurred. Notwithstanding the foregoing, except to the extent otherwise provided
in one or more Option Agreements evidencing Options, the Administrative
Committee may, in its discretion, determine that any or all outstanding Options
will not vest or become exercisable on an accelerated basis in connection with
an Approved Transaction and/or will not terminate if not exercised prior to
consummation of the Approved Transaction, if the Board or the surviving or
acquiring corporation, as the case may be, shall take, or made effective
provision for the taking of, such action as in the opinion of the Administrative
Committee is equitable and appropriate in order to substitute new Options for
such Options, or to assume such Options (which assumption may be effected by any
means determined by the Administrative Committee, in its discretion, including,
but not limited to, by a cash payment to each Holder, in cancellation of the
Options held by him or her, of such amount as the Administrative Committee
determines, in its sole discretion, represents the then value of the Options)
and in order to make such new or assumed Options, as nearly as practicable,
equivalent to the old Options (before giving effect to any acceleration of the
vesting or exercisability thereof), taking into account, to the extent
applicable, the kind and amount of securities, cash or other assets into or for
which the Common Stock may be changed, converted or exchanged in connection with
the Approved Transaction.

     7.2   Termination of Services. The provisions of this Section 7.2 shall
apply to any Holder who is an employee of the Company or any of its Affiliates
or a party to a written consulting agreement with the Company or any of its
Affiliates.

          (a)  General. If such a Holder’s employment or consulting agreement
terminates prior to the complete exercise of an Option, then the Option shall,
except to the extent the Option Agreement evidencing the Option expressly
provides otherwise, thereafter be exercisable, to the extent that the Holder was
entitled to exercise the Option on the date of such termination, for a period of
three (3) months following such termination (but not later than the scheduled
expiration date of the Option); provided, however, that (i) if the Holder’s
employment or consulting agreement terminates by reason of Disability, then,
except to the extent the Option Agreement evidencing the Option expressly
provides otherwise, the Option shall be exercisable, to the extent that the
Holder was entitled to exercise the Option on the date of such termination, for
a period of one (1) year following such termination (but not later than the
scheduled expiration of the Option), (ii) if a Holder’s employment or consulting
agreement terminates due to his or her death, any Option held by such Holder, to
the extent that the Holder would have been entitled to exercise such Option, may
be exercised in full, whether or not the vesting requirements set forth in the
Option Agreement have been satisfied, within one year after his or her death
(but not later than the scheduled expiration of the Option) by the personal
representative of his or her estate or by the person or persons to whom the
Holder’s rights under the option shall pass by will or by the applicable laws of
descent and distribution, (iii) if a Holder dies within the three (3) month
period following cessation of the Holder’s employment or consulting relationship
(twelve (12) months in the case of Disability), any Option held by such Holder,
to the extent that the Holder would have been entitled to exercise such Option,
may be exercised within one year after his or her death (but not later than the
scheduled expiration of the Option) by the personal representative of his or her
estate or by the person or persons to whom the Holder’s rights under the option
shall pass by will or

 

-8-



--------------------------------------------------------------------------------



by the applicable laws of descent and distribution, and (iv) any termination by
the Company or any of its Affiliates for cause will be treated in accordance
with the provisions of Section 7.2(b) (except to the extent the Option Agreement
expressly provides otherwise).

          (b)  Termination by Company for Cause. If a Holder’s employment or
consulting agreement with the Company or any of its Affiliates is terminated for
cause, then all Options held by the Holder shall immediately terminate and,
accordingly, may not be exercised, except to the extent one or more of the
Option Agreements evidencing the Options expressly provides otherwise. For
purposes of this Plan, “cause” shall have the meaning given that term in any
employment agreement or consulting agreement to which the Holder is a party or,
in the absence thereof, the conduct that shall constitute “cause” for purposes
of this Plan shall be insubordination, a knowing violation of a state or federal
law involving the commission of a crime against the Company or any of its
Affiliates or a felony, any misrepresentation, deception, fraud or dishonesty
that is materially injurious to the Company or any of its Affiliates,
incompetence, moral turpitude, the refusal to perform the Holder’s duties and
responsibilities for any reason other than illness or incapacity, and any other
misconduct of any kind that the Administrative Committee determines constitutes
“cause” for purposes of this Plan; provided, however, that if a termination
occurs within twelve (12) months after an Approved Transaction or Control
Purchase, termination for cause shall mean only a felony conviction for fraud,
misappropriation or embezzlement. Following termination of a Holder’s employment
or consulting agreement, if the Holder engages in any act that would have
constituted cause if the Holder had remained employed by or in a consulting
relationship with the Company or any of its Affiliates, then the Administrative
Committee shall be entitled to terminate any Options held by the Holder.

          (c)  Miscellaneous. The Administrative Committee may determine whether
any given leave of absence of a Holder constitutes a termination of the Holder’s
employment or consulting agreement; provided, however, that for purposes of the
Plan—

               (i)  a leave of absence, duly authorized in writing by the
Company or any of its Affiliates for military service or sickness, or for any
other purpose approved by the Company or any of its Affiliates, if the period of
the leave does not exceed ninety (90) days, and

               (ii)  a leave of absence in excess of ninety (90) days, duly
authorized in writing by the Company or any of its Affiliates, provided the
Holder’s right to return to service with the Company or the Affiliate is
guaranteed either by statute or by contract—

shall not be deemed a termination of the Holder’s employment or consulting
agreement. Options granted under the Plan shall not be affected by any change of
a Holder’s employment or consulting agreement so long as the Holder continues to
be an employee of or consultant to the Company or any of its Affiliates. Except
to the extent an Option Agreement evidencing an Option expressly provides
otherwise, if a Holder has an employment or consulting agreement with an
Affiliate of the Company that ceases to be an Affiliate, such event shall be
deemed to constitute a termination of the Holder’s employment or consulting
agreement for a reason other than death or Disability.

     7.3   Right to Terminate Services. Nothing contained in the Plan or in any
Option Agreement, and no action of the Company or the Administrative Committee
with respect thereto, shall confer or be construed to confer on any Holder any
right to continue in the service of the Company or any of its Affiliates or
interfere in any way with the right of the Company or any of its Affiliates,
subject to the provisions of any agreement between the Holder and the Company or
any

 

-9-



--------------------------------------------------------------------------------



of its Affiliates, to terminate at any time, with or without cause, the
employment or consulting agreement with the Holder.

     7.4   Nonalienation of Benefits. Except as provided in Section 6.9, no
right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, hypothecation, pledge, exchange, transfer, encumbrance or
charge, and any attempt to anticipate, alienate, sell, assign, hypothecate,
pledge, exchange, transfer, encumber or charge the same shall be void. No right
or benefit hereunder shall in any manner be liable for or subject to the debts,
contracts, liabilities or torts of the person entitled to the right or benefit.

     7.5   Termination and Amendment.

          (a)  General. Unless the Plan shall previously have been terminated as
hereinafter provided, no Options may be granted under the Plan on or after the
tenth (10th) anniversary of the Effective Date. The Board or the Administrative
Committee may at any time prior to the tenth (10th) anniversary of the Effective
Date terminate the Plan, and may, from time to time, suspend or discontinue the
Plan or modify or amend the Plan in such respects as it shall deem advisable;
provided, however, that any such modification or amendment shall comply with all
applicable laws and stock exchange listing requirements.

          (b)  Modification. No termination, modification or amendment of the
Plan may adversely affect the rights of the Holder of an outstanding Option in
any material way unless the Holder consents thereto. No modification, extension,
renewal or other change in any Option granted under the Plan shall be made after
the grant of the Option, unless the same is consistent with the provisions of
the Plan. With the consent of the Holder and subject to the terms and conditions
of the Plan (including Section 7.5(a)), the Administrative Committee may amend
outstanding Option Agreements with any Holder, including, without limitation,
any amendment that would (i) accelerate the time or times at which the Option
may be exercised, and/or (ii) extend the scheduled expiration date of the
Option. Nothing contained in the foregoing provisions of this Section 7.5(b)
shall be construed to prevent the Administrative Committee from providing in any
Option Agreement that the rights of the Holder with respect to the Option are
subject to such rules and regulations as the Administrative Committee may,
subject to the express provisions of the Plan, adopt from time to time, or
impair the enforceability of any such provision.

     7.6   Government and Other Regulations. The obligation of the Company with
respect to Options shall be subject to all applicable laws, rules and
regulations and such approvals by any governmental agencies as may be required,
including, without limitation, the effectiveness of any registration statement
required under the Securities Act, and the rules and regulations of any
securities exchange or association on which the Common Stock may be listed or
quoted. As long as the Common Stock is registered under the Exchange Act, the
Company shall use its reasonable efforts to comply with any legal requirements
to file in a timely manner all reports required to be filed by it under the
Exchange Act.

     7.7   Withholding. The Company’s obligation to deliver shares of Common
Stock upon exercise of an Option shall be subject to applicable federal, state
and local tax withholding requirements. Federal, state and local withholding tax
due at the time an Option is exercised may, in the discretion of the
Administrative Committee, be paid in shares of Common Stock already owned by the
Holder or through the withholding of shares otherwise issuable to the Holder,
upon such terms and conditions as the Administrative Committee shall determine.
If the Holder shall fail

 

-10-



--------------------------------------------------------------------------------



to pay, or make arrangements satisfactory to the Administrative Committee for
the payment of, all such federal, state and local taxes, then the Company or any
of its Affiliates shall, to the extent not prohibited by law, have the right to
deduct from any payment of any kind otherwise due to the Holder an amount equal
to any federal, state or local taxes of any kind required to be withheld by the
Company or any of its Affiliates with respect to the Option.

     7.8   Non-Exclusivity of the Plan. The adoption of the Plan by the Board
for approval shall not be construed as creating any limitations on the power of
the Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options and the awarding of
stock and cash otherwise than under the Plan, and such arrangements may be
either generally applicable or applicable only in specific cases.

     7.9   Exclusion from Pension and Profit-Sharing Computation. By acceptance
of an Option, unless otherwise provided in the Option Agreement evidencing the
Option, the Holder shall be deemed to have agreed that the Option is special
incentive compensation that will not be taken into account, in any manner, as
salary, compensation or bonus in determining the amount of any payment under any
pension, retirement or other employee benefit plan, program or policy of the
Company or any of its Affiliates.

     7.10   No Shareholder Rights. No Holder or other person shall have any
voting or other shareholder rights with respect to shares of Common Stock
subject to an Option until the Option has been duly exercised, full payment of
the purchase price has been made, all conditions under the Option and this Plan
to issuance of the shares have been satisfied, and a certificate for the shares
has been issued. No adjustment shall be made for cash or other dividends or
distributions to shareholders for which the record date is prior to the date of
such issuance.

     7.11   Governing Law. The Plan shall be governed by, and construed in
accordance with, the laws of the State of Washington (with the exception of its
conflict of laws provisions).

     7.12   Company’s Rights. The grant of Options pursuant to the Plan shall
not affect in any way the right or power of the Company to make
reclassifications, reorganizations or other changes of or to its capital or
business structure or to merge, consolidate, liquidate, sell or otherwise
dispose of all or any part of its business or assets.

 

-11-